Citation Nr: 0425836	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-02 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1987 through July 1996.  He had 
service in Southwest Asia during the Persian Gulf War.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The RO denied the veteran's claim of entitlement 
to service connection for the following:  gastrointestinal 
disability; sleep apnea; chronic obstructive pulmonary 
disease; disability manifested by joint muscle pain; 
disability manifested by arthralgia; and neurological 
problems.  In part, he claimed that those disabilities were 
the result of undiagnosed illness associated with his 
participation in the Persian Gulf War.  The veteran disagreed 
with those decisions and submitted a Notice of Disagreement 
the following month.  He was then issued a Statement of the 
Case and informed that he would need to submit the enclosed 
VA Form 9 to complete his appeal.  He was also informed of 
the time frame in which he needed to complete his appeal.

In January 2003, the veteran submitted VA Form 9 with respect 
to the issue of entitlement to service connection for 
gastrointestinal disability.  However, he did not identify or 
otherwise perfect his appeal with respect to any of the other 
issues.  In August 2004, the veteran's representative noted 
that the only issue ripe for appeal was entitlement to 
service connection for gastrointestinal disability.  

In light of the foregoing, the Board concludes that the 
veteran does not wish to appeal his claims of entitlement to 
service connection for sleep apnea; chronic obstructive 
pulmonary disease; disability manifested by joint muscle 
pain; disability manifested by arthralgia; and neurological 
problems.  Therefore, the decisions on those issues have 
become final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  Accordingly, the Board has no jurisdiction 
over those issues and they will not be considered below.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2003).  

FINDING OF FACT

The veteran's IBS was first manifested in service and his 
associated symptoms and complaints have been generally 
consistent since that time.  


CONCLUSION OF LAW

IBS is the result of disease incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
gastrointestinal disability.  In part, he maintains that it 
is the result of undiagnosed illness resulting from his 
participation in the Persian Gulf War.  

Initially, the Board notes that the RO has met its statutory 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  
Accordingly, no further development action is necessary under 
any of the applicable law or regulations.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may, 
however, be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, the veteran's service medical records show that 
from April 1989 through March 1995, the veteran was treated 
on multiple occasions for complaints of gastrointestinal 
distress, manifested primarily by nausea, diarrhea, and 
crampy abdominal pain.  The various diagnoses included 
gastroenteritis, upper respiratory infection, viral syndrome, 
and rule out possible flu.

Records from the Kingston Clinic show that from November 2000 
through May 2002, the veteran continued to complain of 
gastrointestinal problems, manifested primarily by diarrhea 
and, less frequently, constipation and crampy abdominal pain.  
He was also examined by the VA in March 2001 and June 2002 
and found to have similar complaints.  The diagnosis was IBS 
or a history of IBS.  

In light of the consistency of the veteran's symptoms and the 
general continuity of symptomatology, there is a reasonable 
basis to conclude that there is a nexus between the veteran's 
inservice complaints, and his current diagnosis of IBS.  
Therefore, the Board is of the opinion that the evidence 
supports the veteran's claim for service connection for 
gastrointestinal disability diagnosed as IBS.  At the very 
least, the evidence is in relative equipoise.  That is, there 
is an approximate balance of evidence both for and against 
the veteran's claim. Under such circumstances, all reasonable 
doubt is resolved in favor of the veteran.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

In arriving at this decision, the Board does not need to 
reach the veteran's contentions with respect to his claim 
that his gastrointestinal problems are due to undiagnosed 
illness resulting from his participation in the Persian Gulf 
War.  


ORDER

Entitlement to service connection for irritable bowel 
syndrome is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



